Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 1 of 31 PageID #: 2346



                         UNITED STATES DISTRICT COURT
                                       For the
                            DISTRICT OF RHODE ISLAND
   __________________________________________
                                              )
   NATIONAL LIABILITY & FIRE INSURANCE )
   CO. and BOAT OWNERS ASSOCIATION OF         )
   OF THE UNITED STATES                       ) Civil Action:
         Plaintiffs                           ) No: 17-cv-0038-S-PAS
                                              )
   v.                                         ) In Admiralty
                                              )
   NATHAN CARMAN                              )
         Defendant.                           )
   __________________________________________)

        DEFENDANT, NATHAN CARMAN’S PRE-TRIAL PROPOSED FINDINGS OF FACT &
                             CONCLUSIONS OF LAW


                                                 The Parties

   1.      The Defendant, Nathan Carman, is and at all relevant times has been a Resident of

   Vernon, Vermont.

   2.      From December 2015 through September 2016, Nathan Carman was a recreational boater

   who lacked any specialized education, training, or knowledge of insurance in general or marine

   insurance in particular. During this time period, Nathan Carman’s boating activities on

   navigable waters was strictly recreational.

   3.      Plaintiff, Boat Owners Association of the United States is, and at all material times has

   been, a corporation organized and existing pursuant to the laws of the District of Columbia with

   a principal place of business in Virginia.

   4.      At all material times Plaintiff, Boat Owners Association of the United States was the

   registered owner of the trademark “BoatU.S.” and conducted business using the trade name

   and/or D.B.A. “BoatU.S.”.



                                                     1
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 2 of 31 PageID #: 2347



   5.     Plaintiff, Boat Owners Association of the United States is and at all material times has

   been a wholly owned indirect subsidiary of Berkshire Hathaway, Inc.

   6.     Plaintiff, National Liability & Fire Insurance Company, is, and at all material times has

   been, a corporation organized and existing under the laws of the State of Connecticut with a

   principal place of business in Stamford, CT.

   7.     Plaintiff, National Liability & Fire Insurance Company, is, and at all material times has

   been, a wholly owned direct subsidiary of Berkshire Hathaway, Inc.

   8.     Berkshire Hathaway, Inc., is, and at all material times, has been a publicly traded for-

   profit corporation that has possessed the authority and ability to direct and control the actions of

   its wholly owned subsidiaries, Boat Owners Association of the United States and National

   Liability & Fire Insurance Company.

   9.     At all times material to this action, Berkshire Hathaway, Inc. has sought to exercise its

   control over its subsidiaries, Boat Owners Association of the United States and National Liability

   & Fire Insurance Company, so as to maximize the net long-term financial benefit to Berkshire

   Hathaway, Inc.

   10.    At times material to this action, Boat Owners Association of the United States is and has

   been a managing general agent of National Liability and Fire Insurance Company with respect to

   policies of liability and property damage insurance covering recreational boats sold through

   “BoatU.S.”.

   11.    Boat America Corporation and Boat/U.S., Inc. are Corporations organized and existing

   under the laws of the Commonwealth of Virginia with principal places of business in Virginia.

   Boat America Corporation and Boat/U.S., Inc. are also wholly owned (direct or indirect)

   subsidiaries of Berkshire Hathaway, Inc.



                                                     2
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 3 of 31 PageID #: 2348



   12.    At all times material to this action, Boat Owners Association of the United States, Boat

   America Corporation, and Boat/U.S., Inc. conducted business operations as partners and/or joint

   venturers under the trade name and/or D.B.A. “BoatU.S.” from a principal place of business in

   Northern Virginia.

   13.    At all material times “BoatU.S.” marketed a variety of goods and services specifically

   directed toward non-commercial recreational boaters, including without limitation, BoatU.S.

   memberships, towing services, boat loans and insurance covering recreational boats. “BoatU.S.”

   owned and controlled the www.BoatUS.com website, which was explicitly targeted to non-

   commercial recreational boaters and which provided information regarding the goods and

   services offered by “BoatU.S.”.

   14.    In the fall of 2015, Plaintiff, Boat Owners Association of the United States, operating

   through “BoatU.S.” and the www.BoatUS.com website advertised and marketed “Agreed Hull

   Value Policies” which it described to recreational boaters and potential customers visiting the

   web site as being “the best coverage for your boat” as “recommended for larger boats including

   cruisers” and as containing “Consequential Damage Coverage” which “Covers immediate

   damage to the insured boat resulting from fire, explosion, sinking, or collision, even when the

   initial cause of the loss was excluded.”

                           Preliminary Communications between the Parties

   15.    In November and December 2015, Nathan Carman visited the www.BoatUS.com website

   referred to in paragraphs 13 & 14 above, and reviewed the advertising and marketing

   information published by “BoatU.S.” As a result of his review of the information published on

   the web site, the Defendant called the phone number listed on the site and initiated




                                                   3
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 4 of 31 PageID #: 2349



   communications with the Defendants which led to his purchase of insurance from the Plaintiffs

   covering his approximately 31ft recreational sports fishing boat.

   16.    In Mid-December 2015, the Defendant, Nathan Carman, purchased an approximately

   31ft recreational sports fishing boat with Hull Identification No. MSZMT502J303 (hereinafter

   the “recreational sports fishing boat”) that is the subject of this action. Nathan Carman’s

   recreational sports fishing boat was a recreational type fishing boat which was purchased by

   Nathan Carman with the intent of using it for recreational purposes. From the time Nathan

   Carman purchased the recreational sports fishing boat in December 2015 through and including

   the time the boat sank in September of 2016, his recreational sports fishing boat was exclusively

   used for recreational rather than commercial purposes.

   17.    From early December 2015 through December 21, 2015, Nathan Carman had several

   telephone conversations with employees and/or agents of the Plaintiff, Boat Owners Association

   of the United States, relating to the purchase of property and liability insurance covering his

   recreational sports fishing boat.

   18.    From early December 2015 through December 21, 2015, Nathan Carman exchanged

   several written communications and documents with employees and/or agents of the Plaintiff,

   Boat Owners Association of the United States, relating to his purchase of property and liability

   insurance coverage for his recreational sports fishing boat.

                                                The Offer

   19.    On or about December 17, 2015, the Plaintiff, Boat Owners Association of the United

   States delivered to Defendant, Nathan Carman, a written “BoatU.S. Insurance Quotation” a copy

   of which is attached hereto as Ex. “A”.




                                                    4
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 5 of 31 PageID #: 2350



   20.    The “BoatU.S. Insurance Quotation” describe in paragraph 19 above was for an “All

   Risk” “Agreed Hull Value” type of insurance policy which provided (among other coverages)

   $66,200.00 in coverage for property damage to, or the total loss of, Nathan Carman’s

   recreational sports fishing boat in exchange for an annual premium of $1,561.00.

   21.    In addition to the $1,561.00 premium, the “BoatU.S. Insurance Quotation” describe in

   paragraph 19 above, required Nathan Carman to pay BoatU.S. a $24 membership fee and to

   become a “member” of Boat Owners Association of the United States.

   22.    At 6:31 pm on December 21, 2015, Plaintiff, Boat Owners Association of the United

   States doing business as “BoatU.S.” delivered to the Defendant, Nathan Carman, a

   correspondence dated December 21, 2015. A copy of this December 21, 2015 correspondence is

   attached hereto as Exhibit “B”.

   23.    The BoatU.S. correspondence dated December 21, 2015 (described in paragraph 22

   above) specifically references the December 17, 2015 “BoatU.S. Insurance Quotation” described

   in paragraph 19 above.

   24.    Through the BoatU.S. correspondence dated December 21, 2015 (described in paragraph

   22 above), the Plaintiff, Boat Owners Association of the United States advised the Defendant,

   Nathan Carman, that the survey which was required as a “condition of coverage” had been

   received and “approved” and that Boat Owners Association of the United States, was offering to

   sell to Nathan Carman the “All Risk” “Agreed Hull Value” insurance policy on the terms

   described in the December 17, 2015 “BoatU.S. Insurance Quotation” (described in paragraph 19

   above and attached hereto as Exhibit “A”).

   25.    Through the BoatU.S. correspondence dated December 21, 2015 (described in paragraph

   22 above), Plaintiff, Boat Owners Association of the United States, advised the Defendant,



                                                  5
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 6 of 31 PageID #: 2351



   Nathan Carman, that he could immediately purchase insurance coverage on the terms described

   in the December 17, 2015 “BoatU.S. Insurance Quotation” (described in paragraph 19 above and

   attached hereto as Exhibit “A”) by calling 1-800-283-2883 and accepting the offered coverage

   “over the phone” and that payment of the insurance premium and the required BoatU.S.

   Membership dues could made by credit card over the phone.

                                          Acceptance of Offer

   26.    Prior to 6:59pm on December 21, 2015, the Defendant, Nathan Carman, telephoned the

   offices of “BoatU.S.” and spoke with an agent and/or employee of Plaintiff, Boat Owners

   Association of the United States. During this telephone conversation, Defendant Nathan

   Carman, identified himself and provided the Plaintiff’s agent and/or employee with the

   application number identified in the upper right-hand corner of the December 17, 2015

   “BoatU.S. Insurance Quotation” referred to in paragraph 19 above. During this telephone

   conversation, Defendant, Nathan Carman, verbally accepted Defendant, Boat Owners

   Association of the United States’, offer to sell to Nathan Carman insurance coverage on

   recreational sports fishing boat on the terms described within the December 17, 2015 “BoatU.S.

   Insurance Quotation” (described in paragraph 19 above and attached hereto as Exhibit “A”).

   27.    During the telephone conversation on the evening of December 21, 2015 (described in

   paragraph 26 above), the Defendant Nathan Carman, with the consent of the Plaintiff, Boat

   Owners Association of the United States, elected to pay the insurance premium through an

   installment premium payment plan and provided the Plaintiff, Boat Owners Association of the

   United States, with his credit card information and authorized the Plaintiff, to immediately

   charge against his credit card the approximately $24 dues required for “membership” in the Boat

   Owners Association of the United States, and in accordance with the Plaintiff’s installment plan



                                                   6
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 7 of 31 PageID #: 2352



   authorized an immediate charge against his credit card for 30% as the down payment of the

   annual premium identified within the December 17, 2015 “BoatU.S. Insurance Quotation”

   (described in paragraph 19 above and attached hereto as Exhibit “A”). During this telephone

   conversation on the evening of December 21, 2015, Defendant, Nathan Carman, further

   authorized the Plaintiff to make future charges against his credit card as payment of the

   insurance premium in accordance with the Plaintiffs’ installment premium payment plan.

   28.    During the telephone conversation described in Paragraphs 26 and 27 above, the agent

   and/or employee of Plaintiff, Boat Owners Association of the United States communicated to the

   Defendant, Nathan Carman, that upon acceptance of the December 17th “BoatU.S. Insurance

   Quotation” and payment of BoatUS membership dues and the partial premium (as described in

   paragraph 27 above) that the insurance coverage on Defendant, Nathan Carman’s recreational

   sports fishing boat described within the December 17, 2015 “BoatU.S. Insurance Quotation”

   would be effective immediately.

                      Terms, Conditions and Limitations of the Insurance Contract

   29.    At the conclusion of the December 21, 2015 telephone conversation (described in

   paragraphs 26 through 28 above) there existed a binding insurance contract and/or agreement

   between Defendant, Nathan Carman and the Plaintiffs, Boat Owners Association of the United

   States and Plaintiff, National Liability & Fire Insurance Company, in which the Plaintiffs agreed

   (among other things) that in consideration of the payment of the membership dues and the

   insurance premium (as described in Paragraph 27 above) that if (during the one year time period

   following the December 21, 2015 telephone conversation) the Defendant, Nathan Carman,

   sustained a total loss of his recreational sports fishing boat as the result of the boat sinking

   (within the “cruising limits” set forth in the December 17th “BoatU.S. Insurance Quotation”) as



                                                      7
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 8 of 31 PageID #: 2353



   the result of any accidental cause, then the Plaintiffs would pay the Defendant, Carman, the

   Agreed Hull Value of $66,200.00 minus a deductible of $1,324.00. Under the terms of the

   insurance policy agreed to by the parties, the Plaintiffs were obligated to pay the Agreed Hull

   value if Carman negligent operation, negligent maintenance and/or negligent repairs were a

   proximate cause of a sinking and total loss of his recreational sports fishing boat.

                                         Marine Insurance Binder

   30.    At 6:59 pm on December 21, 2015, after the telephone conversation described in

   paragraphs 26 through 28 above, the Plaintiff, Boat Owners Association of the United States,

   delivered to the Defendant, Nathan Carman, a “Marine Insurance Binder” a copy of which is

   attached as Exhibit “C”.

                                                    Loss

   31.    On September 18, 2016 the Defendant, Nathan Carman’s recreational sports fishing boat

   sank while operating within the “cruising limits” of the parties’ insurance agreement, contract

   and/or policy. At trial the parties introduced evidence tending to establish a number of possible

   causes for the sinking of the recreational sports fishing boat, including without limitation, latent

   defects, negligent operation, a peril of the sea, negligent maintenance and negligent repair.

   Evidence at trial as to each of these possible causes was insufficient to establish that any one of

   them was more likely than not a Proximate cause of the sinking and total loss of the recreational

   sports fishing boat. Plaintiffs failed to establish that it is more likely than not that Carman

   intentionally sank his recreational sports fishing boat, and/or that it is more likely than not that

   the sinking of Carman’s boat was caused by or related to criminal activity on the part of Mr.

   Carmen. While the precise proximate cause or causes of the sinking of Mr. Carman’s




                                                     8
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 9 of 31 PageID #: 2354



   recreational sports fishing boat remain undetermined, it is more likely than not that the cause or

   causes of the sinking was accidental.

                                             Notice of Claim

   32.    Several days prior to October 12, 2016, Defendant, Nathan Carman, timely reported the

   sinking of his recreational sports fishing boat and made a timely claim to the Plaintiffs for the

   Agreed Hull Value called for in the parties’ insurance contracts.

   33.    On October 12, 2016, the Plaintiffs acknowledged receipt of the claim described in

   Paragraph 32 above and requested that Defendant Carman provided the Plaintiffs with

   information relating to the sinking of the vessel and also provide specific documents related to

   work performed on the vessel prior to the sinking.

                                              Proof of Claim

   34.    On October 19, 2016, the Defendant, Nathan Carman, provided the Plaintiffs with all of

   the requested information and documents requested by the BoatUS as described in Paragraph 33

   above. In late October 2016, BoatUS received a report factually supporting payment of Mr.

   Carmen’s Hull claim from a surveyor who had been hired to investigate Carman’s Hull claim.

   Soon thereafter BoatUS communicated to Carmen its intent to pay his hull claim arising from the

   sinking of his recreational sports fishing boat.

   35.    In early November 2016, the Plaintiffs’ requested that the Defendant, Nathan Carman

   agree to be examined under oath by an attorney representing the Plaintiffs in early December at

   an attorney’s office in Massachusetts.

   36.    In November 2016, Defendant Nathan Carman, agreed to Plaintiffs’ request that he

   submit to an examination under oath.




                                                      9
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 10 of 31 PageID #: 2355



   37.     On December 16, 2016, Defendant Nathan Carman was examined under oath for

   approximately five hours in an office in Salem, Massachusetts by an attorney representing the

   Plaintiffs.

   38.     On January 27th 2017, the Plaintiffs filed their Complaint for Declaratory Judgment

   giving rise to this action.

                                              Denial of Claim

   39.     Concurrent with the filing of their Complaint for Declaratory Judgement, the Plaintiffs

   forwarded to the Defendant, Nathan Carman, a letter dated January 27, 2015 in which the

   Plaintiffs’ formally denied coverage in connection with the Defendant’s October 2016 claim for

   payment of the Agreed Hull Value.

   40.     At all material times and with respect to all issues material to this civil action (including

   without limitation all acts, omission, statements, notices, knowledge, agreements, contracts,

   underwriting, advertising, marketing, sales and/or communications), Plaintiff, Boat Owners

   Association of the United States, was and is a managing general agent of Plaintiff, National

   Liability & Fire Insurance Company and possessed complete and unrestricted authority to

   market, underwrite, negotiate, sell, and issue & amend policies of insurance, to recreational

   boaters such as the Defendant on behalf of its principal, National Liability & Fire Insurance

   Company.

   41.      At all material times and with respect to all issues material to this action (including

   without limitation all acts, omission, statements, notices, knowledge, agreements, contracts,

   underwriting, advertising, marketing, sales and/or communications), Plaintiff, Boat Owners

   Association of the United States, was the alter ego of Plaintiff, National Liability and Fire

   Insurance Company.



                                                     10
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 11 of 31 PageID #: 2356



   42.      During the time period starting in late November 2015 and extending through the date of

   the sinking of the recreational sports fishing boat in September 2016, the Plaintiffs concealed and

   did not disclose to the Defendant, Nathan Carman, the full nature and extent of the relationship

   between the two Plaintiffs, including the full nature and extent of the agency relationship

   between the two Defendants as described in paragraphs 40 and 41 above, and the relationship

   and the common ownership & control of the two Plaintiffs as described in paragraphs 4-14

   above.

   43.      During the time period starting in late November 2015 and extending through the date of

   the sinking of Carman’s recreational sports fishing boat in September 2016, Defendant, Nathan

   Carman, was not aware of the full nature and extent of the relationship between the Plaintiffs as

   described in paragraphs 4-14 and 40-41 above.

   44.      At all material times and with respect to all issues material to the handling of Defendants’

   October 2016 claim arising from the September 18, 2016 sinking of Carman’s recreational sports

   fishing boat, (including without limitation all acts, omission, communications, knowledge,

   acceptance of the claim, denial of the claim, payment of the claim, and notices of cancellation)

   Plaintiff, Boat Owners Association of the United States, doing business as BoatU.S., was the

   managing general agent of Plaintiff, National Liability and Fire Insurance Company and had

   unrestricted authority to investigate, accept, deny, adjust and handle all claims relating to

   recreation boat insurance policies purchased through BoatU.S.

   45.      The first notice of cancellation made by either of the two Plaintiffs, to the Defendant

   Carman, was the letter dated January 27, 2017 described in Paragraph 39 above.

   46.      By mutual agreement of the Plaintiffs and the Defendant and in consideration of an

   increased premium, effective March 25, 2016 the insurance contract (described in paragraph 29



                                                     11
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 12 of 31 PageID #: 2357



   above) was amended by increasing the “Agreed Value” of the JC 31 Cruiser to $85,000 and

   increasing the deductible applicable to this coverage to $1,700.00.

   47.    The states of Massachusetts, Vermont, Rhode Island and Connecticut have significant

   contacts with the insurance contract, policy and/or agreement at issue in this action and have

   legitimate state interests in regulating and/or protecting some or all of the parties to this case.

   Viewed individually on a state by state basis (rather than relative to other jurisdictions), these

   significant contacts and legitimate state interests support the application of Massachusetts law,

   Vermont law, Rhode Island law and/or Connecticut law, to the legal disputes at issue in this case.

   48.    With respect to all interactions between the parties to this case relating in any way to the

   insurance agreement at issue in this case, (starting with the Plaintiff’s advertising and marketing

   of insurance products to recreational boaters and the Defendants submission of an application for

   insurance, and extending uninterrupted through the Defendant’s presentation of his claim and the

   Plaintiff’s handling of the claim) all parties to this action have had a duty of good faith and fair

   dealing which was owed to their counterparty.

   49.    The Defendant, Nathan Carman, has fulfilled all conditions precedent to the enforcement

   of the insurance agreement between himself and the Plaintiffs.


                                                 COUNT I

                                       Breach of Insurance Contract

                    Nathan Carman vs. National Liability & Fire Insurance Company

   51.    On September 18, 2016, there existed an insurance contract between the Defendant,

   Nathan Carman, and the Plaintiff, National Liability & Fire Insurance Company which provided

   “All Risk” ”Agreed Hull Value” coverage on Nathan Carman’s JC 31 Cruiser, the conditions,

   limitations and terms of which are described in paragraphs 29, 30 and 46 above.

                                                     12
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 13 of 31 PageID #: 2358



   52.     On September 18, 2016 Nathan Carman’s JC 31 Cruiser sank while operating within the

   cruising limits made part of the insurance contract referred to in paragraph 51 above, resulting in

   a total loss of the Defendant’s boat.

   53.     The sinking and loss of the JC 31 Cruiser was not the result of any actions by Defendant,

   Carman which he performed with the intent to damage or sink the boat, but rather the sinking

   and loss of the JC 31 Cruiser was the result of some accidental cause.

   54.     Pursuant to the terms of the insurance contract referred to in paragraph 51 above, the

   accidental sinking and total loss of the JC 31 Cruiser triggered an obligation on the part of the

   Plaintiff, National Liability & Fire Insurance Company to pay to Defendant Carman, the Agreed

   Hull Value of $85,000 minus the applicable $1,700 deductible.

   55.     In October 2016 the Defendant, Carmen, duly presented his claim for payment of the

   Agreed Hull Value to Plaintiff, National Liability & Fire Insurance Company.

   56.     On January 27, 2017, Plaintiff, National Liability & Fire Insurance Company formally

   denied Defendant, Nathan Carman’s claim and asserted that the insurance contract was

   retroactively cancelled effective, September 17, 2016. Through this conduct, Plaintiff, National

   Liability & Fire Insurance Company breached the insurance contract causing damage to

   Defendant, Nathan Carman.

   57.     The Plaintiff National Liability & Fire Insurance Co. is liable to Nathan Carman in an

   amount of $83,300.00 for breach of the insurance agreement together with pre-judgement

   interests, cost. and attorney’s fees.

                                               COUNT II

                                  Breach of Sales and Insurance Contract

                    Nathan Carman vs. Boat Owners Association of the United States



                                                    13
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 14 of 31 PageID #: 2359



   58.     On December 17, 2016, Plaintiff, Boat Owners Association of the United States delivered

   to the Defendant, Nathan Carman, the “BoatU.S. Insurance Quotation” a copy of which is

   attached hereto as Exhibit “A”. Purchase of the insurance policy described in the “BoatU.S.

   Insurance Quotation” was contingent upon the Defendant Carman, becoming a “member” of

   Boat Owners Association of the United States and paying membership dues to BoatU.S.

    59.    On December 21, 2016 Plaintiff, Boat Owners Association of the United States, delivered

   to the Defendant Nathan Carman, a correspondence attached hereto as Exhibit “B” in which it

   indicated that it was ready willing and able to sell to the Defendant, Nathan Carman, the “All

   Risks” “Agreed Hull Value” policy described in its December 17, 2016 “BoatU.S. Insurance

   Quotation”.

   60.     On December 21, 2016, Defendant, Nathan Carman, contacted Plaintiff, Boat Owners

   Association of the United States, accepted the Plaintiff’s December 17, 2016 “BoatU.S.

   Insurance Quotation”, became a “member” of Boat Owners Association of the United States, and

   paid to Boat Owners Association of the United States the required $24 membership fee and the

   required premium payment in accordance with the Defendant’s installment premium payment

   plan.

   61.     The conduct described in paragraphs 57 through 60 above created a legally enforceable

   contract between Plaintiff, Boat Owners Association of the United States and Defendant, Nathan

   Carman. In consideration of Nathan Carman accepting the “BoatU.S. Insurance Quotation” and

   taking the actions described in paragraph 60 above, Plaintiff, Boat Owners Association of the

   United States agreed to sell to the Defendant, Nathan Carman, the “All Risk” ”Agreed Hull

   Value” boat insurance policy described in the December 17, 2015 “BoatU.S. Insurance

   Quotation”.



                                                  14
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 15 of 31 PageID #: 2360



   62.    Plaintiffs have alleged that Carmen purchased an insurance policy from NFLIC that

   contained material terms and exclusions that were inconsistent with “all risk” “Agreed Hull

   Value” policy described in the BoatUS quotation. Plaintiff, Boat Owners Association of the

   United States, breached its agreement to sell to the Defendant the insurance policy describe in

   the December 17, 2015 “BoatU.S. Insurance Quotation”.

   63.    If and to the extent that the insurance policy actually sold to Defendant, Nathan Carmen,

   contains terms, conditions, and limitations less favorable than those described within the

   December 17, 2015 “BoatU.S. Insurance Quotation”, then Defendant, Carmen has sustained

   compensable damages on account of Plaintiff’s breach of this sales contract.

   64.    Delivery of the December 21, 2015 “Marine Insurance Binder” issued by Plaintiff, Boat

   Owners Association of the United States and attached hereto as Exhibit “C” created an insurance

   contract between the Defendant, Nathan Carman, and Plaintiff, Boat Owners Association of the

   United States.

   65.    The insurance contract created by the December 21, 2015 “Marine Insurance Binder”

   was never cancelled or replaced by a policy issued to Nathan Carman by National Liability &

   Fire Insurance Company and consequently the “Marine Insurance Binder” remained in full force

   and effect on September 18, 2016.

   66.    On September 18, 2016 Nathan Carman’s JC 31 Cruiser sank while operating within the

   cruising limits made part of the “Marine Insurance Binder” referred to in paragraph 64 above,

   resulting in a total loss of the Defendant’s boat.

   67.    The sinking and loss of Carman’s recreational sports fishing boat was not the result of

   any actions by Defendant Carman intended to damage or sink the boat, but rather the sinking and

   loss of the JC 31 was the result of an accidental cause.



                                                        15
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 16 of 31 PageID #: 2361



   68.    Pursuant to the terms of the “Marine Insurance Binder” referred to in paragraph 64

   above, the accidental sinking and total loss of the recreational sports fishing boat triggered an

   obligation on the part of the Plaintiff, Boat Owners Association of the United States, to pay to

   Defendant, Carman, the Agreed Hull Value of $85,000 minus the applicable $1,700 deductible.

   69.    In October 2016 the Defendant, Carmen, duly presented his claim for payment to

   Plaintiff, Boat Owners Association of the United States.

   70.    On January 27, 2017, Plaintiff, Boat Owners Association of the United States formally

   denied Defendant, Nathan Carman’s claim.

   71.    Defendant, Boat Owners Association of the United States is liable to Nathan Carman for

   breach of sales and/or insurance contract, in the amount of $83,300.00 along with interest, costs

   and attorney’s fees.

                                             COUNT III
                         Breach of Duty of Utmost Good Faith and Fair Dealing
                       In Connection with Marketing & Sale of Marine Insurance

   72.    Pursuant to the General Maritime Law of the United States and supported by the

   insurance laws of the states with significant interests in this matter, the Plaintiffs, Boat Owners

   Association of the United States and National Liability and Fire Insurance Company had a duty

   of utmost good faith and fair dealings in connection with the communications, interactions and

   negotiations with Defendant Carman leading up to the purchase of the marine insurance

   agreement and/or policy that is the subject of this action.

   73.    The Plaintiff’s, Boat Owners Association of the United States and National Liability and

   Fire Insurance Company, breached their duty of utmost good faith and fair dealings in

   connection with the communications, interactions and negotiations with Defendant Carman




                                                    16
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 17 of 31 PageID #: 2362



   leading up to the purchase of the marine insurance agreement and/or policy that is the subject of

   this action.   The conduct giving rise to this breach includes, without limitation:

           a.      Plaintiffs’ purposeful misrepresentation of Boat Owners Association of the United

   States and/or BoatU.S. as a bona fide membership organization operated & controlled by and for

   the benefit of its recreational boat owning “members”.

           b.      Plaintiffs’ failure to disclose to Defendant Carman that Boat Owners Association

   of the United States and/or BoatU.S. is a wholly owned and controlled subsidiary corporation of

   Berkshire Hathaway, Inc., which was operated for the primary purpose of marketing insurance

   policies underwritten and/or issued by other wholly owned subsidiary corporations of Berkshire

   Hathaway, Inc.

           c.      Plaintiffs’ purposeful use of “bait and switch” sales practices in connection with

   the sale of insurance products to Defendant Carman.

           d.      Plaintiffs’ purposeful concealment of the agent/principal relationship between the

   Plaintiff’s.

   74.     As a result of the Plaintiffs’ breach of their duty of utmost good faith and fair dealing in

   connection with the sale of insurance products as described above, the Defendant Carman has

   sustained damages, including without limitation the loss of the insurance benefits bargained and

   paid for.

   75.     As a remedy for the breach of the duty of utmost good faith and fair dealing in

   connection with the sale of insurance products this Court shall

           a.      Reform the insurance contract/policy so as to conform to the terms and conditions

   bargained for at the time of sale.




                                                    17
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 18 of 31 PageID #: 2363



           b.     Estop the plaintiffs from enforcing any terms and conditions in the insurance

   policy that were not disclosed to Defendant Carman, at or prior to the time the policy was

   purchased.

           c.     Enter Judgment against Boat Owners Association of the United States and

   National Liability and Fire Insurance Company, Inc, jointly and severally and in favor of

   Defendant, Nathan Carman, in the amount of $83,300.00 along with interest, costs and attorney’s

   fees.

           d.     Enter Judgment for punitive damages recoverable under the General Maritime

   Law against Boat Owners Association of the United States and National Liability and Fire

   Insurance Company, Inc, jointly and severally and in favor of Defendant, Nathan Carman, in the

   amount sufficient to deter the Plaintiffs and their controlling corporate parent, Berkshire

   Hathaway, Inc. from engaging in these types of bad faith insurance practices in the future.

                                            COUNT IV
                        Breach of Duty of Utmost Good Faith and Fair Dealing
                   In Connection with Marine Insurance Claims Settlement Practices

   76.     Pursuant to the General Maritime Law of the United States the Plaintiffs, Boat Owners

   Association of the United States and National Liability and Fire Insurance Company had a duty

   of utmost good faith and fair dealings in connection with the claims handling and payment of

   Defendant Carman’s hull claim arising from the sinking of his recreational sports fishing boat.

   77.     The Plaintiff’s, Boat Owners Association of the United States and National Liability and

   Fire Insurance Company, breached their duty of utmost good faith and fair dealings in

   connection with the claims handling and denial of Defendant Carman’s claim arising from the

   sinking of his recreational sports fishing boat. The conduct giving rise to this breach includes,

   without limitation:



                                                    18
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 19 of 31 PageID #: 2364



          a.      Plaintiffs’ knowing and purposeful refusal to pay a claim covered under the

   insurance agreement.

          b.      Plaintiffs’ knowing and purposeful refusal to pay Mr. Carman’s claim on the basis

   of terms, conditions and limitations which are not part of the insurance agreement agreed to by

   the parties and paid for by Mr. Carman.

          c.      Plaintiffs’ knowing and purposeful refusal to pay Mr. Carman’s claim on the basis

   of intentional misrepresentation of the terms, conditions and limitations of the insurance

   agreement agreed to by the parties and paid for by Mr. Carman.

          d.      Plaintiffs’ violation of applicable insurance claims handling laws and regulations

   of the States of Massachusetts, Vermont, Rhode Island and Connecticut.

    78.   As a result of the Plaintiffs’ breach of their duty of utmost good faith and fair dealing in

   connection with their handling and denial of Carman’s claim as described above, the Defendant

   Carman has sustained damages, including without limitation the loss of the insurance benefits

   bargained and paid for, attorney’s fees and costs and other damages which will be shown at trial.

   79.    Plaintiffs, Boat Owners Association of the United States and National Liability and Fire

   Insurance Company are liable to the Defendant, Nathan Carman, for Punitive, treble and

   statutory damages against in favor of Defendant, Nathan Carman, in an amount sufficient to

   cover his attorney’s fees and expenses and to deter the Plaintiffs and their controlling corporate

   parent, Berkshire Hathaway, Inc. from engaging in these types of bad faith insurance practices in

   the future, along with interest, costs and attorney’s fees.


                                            COUNT V
                        Breach of Duty of Utmost Good Faith and Fair Dealing
                     In Connection with Marketing & Sale of Consumer Insurance




                                                     19
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 20 of 31 PageID #: 2365



   80.       Pursuant to the laws of the States of Massachusetts, Rhode Island, Connecticut and

   Vermont the Plaintiffs, Boat Owners Association of the United States and National Liability and

   Fire Insurance Company had a duty to refrain from using unfair and deceptive acts and practices

   in connection with the communications, interactions and negotiations with Defendant Carman

   leading up to the purchase of the insurance agreement and/or policy that is the subject of this

   action.

   81.       The Plaintiff’s, Boat Owners Association of the United States and National Liability and

   Fire Insurance Company, breached their duty to refrain from using unfair and deceptive acts and

   practices in connection with the communications, interactions and negotiations with Defendant

   Carman leading up to the purchase of the insurance agreement and/or policy.         The conduct

   giving rise to this breach includes, without limitation:

             a.      Plaintiffs’ purposeful misrepresentation of Boat Owners Association of the United

   States and/or BoatU.S. as a membership organization operated & controlled by and for the

   benefit of its recreational boat owning “members”.

             b.      Plaintiffs’ failure to disclose to Defendant Carman that Boat Owners Association

   of the United States and/or BoatU.S. is a wholly owned and controlled subsidiary corporation of

   Berkshire Hathaway, Inc., which was operated for the primary purpose of marketing insurance

   policies underwritten and/or issued by other wholly owned subsidiary corporations of Berkshire

   Hathaway, Inc.

             c.      Plaintiffs’ purposeful use of “bait and switch” sales practices in connection with

   the sale of insurance products to Defendant Carman.

             d.      Plaintiffs’ purposeful failure to disclose the agent/principal relationship between

   the Plaintiffs.



                                                      20
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 21 of 31 PageID #: 2366



   82.     As a result of the Plaintiffs’ breach of their duty of utmost good faith and fair dealing in

   connection with the sale of insurance products as described above, the Defendant Carman has

   sustained damages, including without limitation the loss of the insurance benefits bargained and

   paid for.

   83.     As a remedy for Plaintiffs breach of their duty of utmost good faith and fair dealing the

   Court shall

           a.     Reform the insurance contract/policy so as to conform to the terms and conditions

   bargained for at the time of sale.

           b.     Estop the plaintiffs from enforcing any terms and conditions in the insurance

   policy that were not disclosed to Defendant Carman, at or prior to the time the policy was

   purchased.

           c.     Enter Judgment against Boat Owners Association of the United States and

   National Liability and Fire Insurance Company, Inc, jointly and severally and in favor of

   Defendant, Nathan Carman, in the amount of $83,300.00 along with interest, costs and attorney’s

   fees.

           d.     Enter Judgment for punitive damages recoverable under the General Maritime

   Law against Boat Owners Association of the United States and National Liability and Fire

   Insurance Company, Inc, jointly and severally and in favor of Defendant, Nathan Carman, in the

   amount sufficient to deter the Plaintiffs and their corporate parent, Berkshire Hathaway, Inc.

   from engaging in these types of bad faith practices in the future.

                                             COUNT VI
                           Unfair and Deceptive Claims Settlement Practices

   84.     Pursuant to the laws of the states of Massachusetts, Vermont, Rhode Island and/or

   Connecticut the Plaintiffs, Boat Owners Association of the United States and National Liability

                                                    21
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 22 of 31 PageID #: 2367



   and Fire Insurance Company had a duty to exercise good faith and fair dealings, and to comply

   with applicable laws of Massachusetts, Vermont, Rhode Island and/or Connecticut in connection

   with the claims handling and payment of Defendant Carman’s claim arising from the sinking of

   his sports fishing boat.

   85.    The Plaintiff’s, Boat Owners Association of the United States and National Liability and

   Fire Insurance Company, breached their duty to exercise good faith and fair dealings, and to

   comply with applicable laws of Massachusetts, Vermont, Rhode Island and/or Connecticut in

   connection with the claims handling and payment of Defendant Carman’s claim arising from the

   sinking of his JC 32 Cruiser. The conduct giving rise to this breach includes, without limitation:

          a.      Plaintiffs’ knowing and purposeful refusal to pay a claim covered under the

   insurance agreement.

          b.      Plaintiffs’ knowing and purposeful refusal to pay Mr. Carman’s claim on the basis

   of terms, conditions and limitations which are not part of the insurance agreement agreed to by

   the parties and paid for by Mr. Carman.

          c.      Plaintiffs’ knowing and purposeful refusal to pay Mr. Carman’s claim on the basis

   of intentional misrepresentation of the terms, conditions and limitations of the insurance

   agreement agreed to by the parties and paid for by Mr. Carman.

          d.      Plaintiffs’ violation of applicable insurance claims handling laws and regulations

   of the States of Massachusetts, Vermont, Rhode Island and Connecticut.

    86.   As a result of the Plaintiffs’ breach of their duty to exercise good faith and fair dealings,

   and to comply with applicable laws of Massachusetts, Vermont, Rhode Island and/or

   Connecticut in connection with the claims handling and payment of Defendant Carman’s claim,

   the Defendant Carman has sustained damages, including without limitation the loss of the



                                                    22
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 23 of 31 PageID #: 2368



   insurance benefits bargained and paid for, attorneys fees and costs and other damages which will

   be shown at trial.

   87.    Plaintiffs are liable to Carman for Punitive, treble and statutory damages under the

   applicable law of the States of Massachusetts, Rhode Island, Vermont and Connecticut, against

   Plaintiff, Boat Owners Association of the United States and National Liability and Fire Insurance

   Company and in favor of Defendant, Nathan Carman, in an amount to be determined by the

   Court along with interest, costs and attorney’s fees.




                                                           Respectfully Submitted
                                                           On behalf of the Defendant,
                                                           Nathan Carman


                                                           /s/ David F. Anderson
                                                           David F. Anderson
                                                           Latti & Anderson LLP
                                                           30 Union Wharf
                                                           Boston, MA 02109
                                                           (617) 523-1000
                                                           DAnderson@LattiAnderson.com

   Dated: July 17, 2019


                             CERTIFICATE OF ELECTRONIC SERVICE

          I hereby certify that on the above date, I electronically filed the above pleading with the
   Clerk of the Court using CM/ECF system which will send notification of such filing(s) to all
   counsel of record for all parties.


                                                           /s/David F. Anderson
                                                           David F. Anderson



                                                    23
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 24 of 31 PageID #: 2369




                               EXHIBIT “A”
                       “BoatU.S. Insurance Quotation”

       National Liability & Fire Insurance Co., et al vs. Nathan Carman
                         C.A. No. 17-cv-0038-S-PAS
       Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 25 of 31 PageID #: 2370
                                                                                       sc4110                                                                    538
                                                                                        BoatU.S.                                            COMPANION PROGRAM

                                                             INSURANCE QUOTATION

                                                                                   1-800-283-2883
                                                                                  ***TENTATIVE***
               NATHAN CARMAN
               3043 FORT BRIDGMAN RD                                                                                  Date:_______________________________
                                                                                                                                     12/17/2015
               VERNON       VT 05354-9451                                                                                         ________________________
                                                                                                                      Boat:________  1973 31' JC
                                                                                                                      Member No. :________________________
                                                                                                                                     SEE ATTACHED
                                                                                                                      App. No.: __________________________
                                                                                                                                     3985989-02/ 1561

                     3985989
    Application No.: ______________                                                                                          Coverages         Deductibles
     Boat and Boating Equipment (Agreed Hull Value) . . . . . . . . . . . . . . . . . . . .                                      66,200
                                                                                                                       $_________________                1,324
                                                                                                                                            $_________________
                                                                                 If 'Named Storm' Loss                                      $_________________
                                                                                               If Theft Loss                                             1,324
                                                                                                                                            $_________________
                                                               Elected Coverage - If Dinghy Loss                                            $_________________
                                                          Elected Coverage - If Electronics Loss                                                           100
                                                                                                                                            $_________________
     Boating Liability (Protection and Indemnity):
            Property Damage/Bodily Injury . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         300,000
                                                                                                                       $_________________
     Fuel and Other Spill Liability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     854,400
                                                                                                                       $_________________
     Medical Payments - Limit Per Person Each Accident . . . . . . . . . . . . . . . . . .                                       10,000
                                                                                                                       $_________________
            Supplemental Family Member - Limit Per Person, Each Accident . . . . . . . . . . . .                                   25,000
                                                                                                                       $_________________
     Boat Trailer (Agreed Value) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             $_________________
     Personal Effects . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                2,500
                                                                                                                       $_________________                   50
                                                                                                                                            $_________________
     Uninsured Boater Protection - Limit Each Accident . . . . . . . . . . . . . . . . . . .                                    300,000
                                                                                                                       $_________________
     Commercial Towing Assistance - Each Incident/Annual Limit . . . . . . . . . .                                              250/500
                                                                                                                       $_________________
                                                                     TOTAL PREMIUM                                              1,734.44
                                                                                                                       $_________________
                                                                     No Loss Credit                                              173.44
                                                                                                                       $_________________
      Premier Package included                                       NET ANNUAL PREMIUM                                         1,561.00
                                                                                                                       $_________________
                                                                                                                        _________________




     Cruising Limits: (There is no coverage outside of this area without Company's prior written permission.)
       Atlantic coastal and inland waters tributary thereto of the U.S. and Canada between St. John, New Brunswick and Jacksonville,
       Florida, inclusive.

     Navigation Period: 12 months. Premium includes credit for Lay-Up Period normal to your area.
     Policy Type "All Risk" (Subject to policy limits, warranties and exclusions.)
     Company:                         NATIONAL LIABILITY & FIRE INSURANCE COMPANY

                                             Depreciation May Apply to Some Partial Losses.
                         See Reverse Side for Acceptance Procedures, Special Conditions and Claims Handling.
                Special Conditions and Options Relating to Your Quotation Appear on Attached Page and/or Application.

                                               TOWING PROTECTION WITH MEMBERSHIP
                          BoatU.S. Membership automatically includes 24 hour dispatch of assistance on the water. Unlimited
                          Towing Service from TowBoatU.S. and Vessel Assist Fleets is a membership option (see enclosure).

               You may change your Membership, higher towing options and/or boat insurance by calling 1-800-283-2883.

                                            BOAT OWNERS ASSOCIATION of THE UNITED STATES
                                  Washington National Headquarters, 880 South Pickett Street, Alexandria, Virginia 22304
|qte_3985989_20151217141809_^                                                                                                                                < 0001>
        Case 1:17-cv-00038-WES-PAS BoatU.S.
                                   Document      146 Filed 07/18/19 Page 26 of 31 PageID #: 2371
                                            Insurance Program
                                                  QUOTATION REPLY FORM
Insure my boat/watercraft in accordance with BoatU.S.                      BoatU.S. Insurance is available to Members only. If you have not yet
quotation effective (date) _________________________________               joined, please review and complete the enclosed application. You may
Boat/Watercraft Name__________________________________________
Normally                                                                   also join by phone with credit card or by electronic funds (EFT).
Stored At _________________________________________________
               Marina - City and / or Waterway - State - Zip
I am enclosing:
      Total Premium
           Or
      30% Down Payment (For premium up to $800, you will be billed in
      4 equal monthly installments. For premium over $800, you will be
      billed in 8 equal monthly installments. An installment fee will be
      included in each payment.)
                  INSURANCE TOTAL $ ____________________

DO NOT COMPLETE THIS PORTION IF YOU HAVE PREVIOUSLY CHARGED THE AMOUNT BY PHONE.
Please charge this amount $ _______________________       VISA            MasterCard                                           Discover   Amex
Signature ________________________________________ Exp. Date _________________ Credit Card No.__________________________________________________



                                              Please detach the above Reply Form and return in enclosed envelope. Thank you.

                                                                   ABOUT LOSS-FREE CREDITS

Our Insurance Program grants a No Loss Credit to Member policyholders whose boating record is claims-free. If you had no claims, you will
note in the quotation on the front that credit has been applied. The credit will remain in effect for each subsequent year of coverage in which
there are no claims made under your policy. If a claim should be made, the credit would be deleted on the renewal and the premium increased
accordingly. If you have had a previous claim, the credit has not been applied. It will, however, be applied next year to reduce subsequent
premiums if your experience is free of claims.


                                                  ACCEPTANCE PROCEDURES and CONDITIONS
                                                             1-800-283-2883

To accept the quotation and obtain insurance under the BoatU.S. Insurance Program please complete the detachable Reply Form above and
mail it with your check for the insurance premium along with the requirements outlined under the Special Conditions section of this quote.
Please note that receipt and deposit of your premium by BoatU.S. does not automatically make your coverage effective. It will become
effective only after this office has received and approved the material or information requested under Special Conditions. If there are no
Special Conditions, your insurance can be made effective as early as the day following the Post Office cancellation date on your acceptance
and premium payment or, if the envelope is metered or otherwise not cancelled, upon receipt by BoatU.S. Specify on approval of any Special
Conditions, and, of course, payment of your Membership dues.

Our regular business hours are Monday - Friday 8:00 A.M. to 9:00 P.M. EST, Saturday 9:00 A.M. to 5:00 P.M. EST.

This quotation will be valid for 60 days from its date, unless a hurricane or other storm threatens the area in which your boat is located.
Under these conditions insurance will be effective after the heavy weather has passed.

                                                In the Event of a Loss, Call BoatU.S. Claims 7 Days a Week
                                                                       1-800-937-1937
After taking emergency steps to assist people with injuries and to protect the boat from further damage, the insured Member should place a toll
free call to the BoatU.S. Insurance Claims Department. Our Claims specialists will give initial instructions for further action, immediately
contact a BoatU.S. approved surveyor or adjuster in the local area if needed, and get the paperwork underway. Our Members have found that
coordination of the claim process by BoatU.S. greatly simplifies an otherwise complex and difficult situation, while the use of a local surveyor
adds the convenience of having a person on the scene.




                              BOAT OWNERS ASSOCIATION of THE UNITED STATES
                     Washington National Headquarters, 880 South Pickett Street, Alexandria, Virginia 22304
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 27 of 31 PageID #: 2372




                               EXHIBIT “B”
           “BoatU.S. Correspondence dated December 21, 2015”


       National Liability & Fire Insurance Co., et al vs. Nathan Carman
                         C.A. No. 17-cv-0038-S-PAS
   Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 28 of 31 PageID #: 2373
                                                                               Marine Insurance
                                                                          880 South Pickett Street
                                                                           Alexandria, VA 22304
                                                                    Boat Insurance: 800-283-2883
                                                                            Claim: 800-937-1937
                                                                               Fax: 703-461-2840



                                                 December 21, 2015

     93984860
     NATHAN CARMAN
     3043 FORT BRIDGMAN RD
     VERNON VT 05354-9451


     RE: Quotation#: 3985989 02
     1974 JC 31'


     Dear Boat Owner:

     We have received the survey of your boat that the insurance company
     required as a condition of coverage, and we are pleased to advise you
     that the survey has been approved under the company's standards. If you
     haven't already started coverage and wish to put coverage into effect,
     simply mail in the premium amount quoted, $1561, or at least 30% down
     payment, and your desired effective date.

     The survey you submitted was reviewed as a part of our Loss Prevention
     Program in an effort to eliminate potentially dangerous situations
     aboard. The Insurance Company will need to know your plans and
     timetable for taking care of the recommendations within 30 days after
     coverage is initiated. We have included a reply form for your
     convenience.

     We hope that you find this information helpful, and we would be happy to
     provide you with any further explanation regarding the hazards presented
     by any particular recommendation you might question. Should you need
     immediate coverage, just call our office at 1-800-283-2883 and we will
     be happy to bind coverage for you over the phone. If you wish, the
     insurance premium and any towing upgrades desired can be charged to a
     credit card at that time. We look forward to serving your insurance
     needs and if you have any questions, please let us know.



                                                Sincerely Yours,




                                                Richard J. Grandinetta
                                                Marine Insurance Division


     Enclosure(s)


|S05_3985989_20151221183114_^                                            S05$RECS/165
Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 29 of 31 PageID #: 2374




                               EXHIBIT “C”
                          “Marine Insurance Binder”


       National Liability & Fire Insurance Co., et al vs. Nathan Carman
                         C.A. No. 17-cv-0038-S-PAS
             Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 30 of 31 PageID #: 2375
                                                                                                                          593
                                                MARINE INSURANCE BINDER                                                Binder No.
                                      THIS BINDER IS A TEMPORARY INSURANCE CONTRACT, SUBJECT
                                                                                                                     3985989/02
                                     TO THE CONDITIONS SHOWN ON THE REVERSE SIDE OF THIS FORM.
   Name and address of agency                                     Company
              BoatU.S.                                                      National Liability & Fire Insurance Compa
              880 South Pickett Street
              Alexandria, Virginia 22304                          Effective         12:01 am                    Dec 22, 2015
    Name and mailing address of insured                           Expires           12:01 am                    Dec 22, 2016
                                                                                             Description of Vessel

                  NATHAN CARMAN
                                                                                       1974 JC 31'
                  3043 FORT BRIDGMAN RD
                                                                                       HULL ID: MSZMT502J303
                  VERNON VT 05354-9451
                                                                                       THIS IS AN AGREED HULL VALUE POLICY




                   Type and Location of Property                     Coverage/Perils/Forms              Amt. of Insurance Deductible

              See above description                               Boat & Boating Equipment                  66,200          1,324
                                                                  Towing - Incident/Annual                 250/500
PROPERTY




                                                                  Personal Effects                           2,500              50



                           Type of Insurance                      Coverage/Forms                    Limits of Liability

            X Comprehensive   Form
                                                                                     Bodily Injury and Property Damage
                                                                                     Combined (Each Person)
LIABILITY




                                     Per Person    Per Accident

            X Fuel Spill                       $854,400
                                $10,000                                              Bodily Injury and Property Damage
            X Med. Pay                                                               Combined (Each Accident)
            X Uninsured Boater                 $300,000                                                         $300,000
            X Longshore
              and Harbor Worker's Compensation STATUTORY

   CRUISING LIMITS (There is no coverage outside of this area without the Company's prior written permission.)

              Atlantic coastal and inland waters tributary thereto of the U.S. and
              Canada between St. John, New Brunswick and Jacksonville, Florida,
              inclusive.


SPECIAL CONDITIONS/OTHER COVERAGES
            Both, the Insurance Application (to be completed and signed by the insured) and Special Conditions on the
            back of the form (if any) must be completed within 30 days of the effective date or coverage will be canceled.
            A package of valuable extras for one low price including $10,000 per incident Medical Limits, $2,500 in
            Personal Effects Coverage, a lowered Electronics Deductible (to $100), and Ice and Freezing coverage is
            included.



   NAME AND ADDRESS OF                     LOSS PAYEE     ADD'L INSURED
                                      LOAN #:
                                                                                   Richard J. Grandinetta




                                                                              Signature of Authorized Representative    12/21/2015
|bnd_3985989_20151221185928_^
  Case 1:17-cv-00038-WES-PAS Document 146 Filed 07/18/19 Page 31 of 31 PageID #: 2376




                                      CONDITIONS


This Company binds the Marine Insurance stipulated on the reverse side. This insurance is
subject to the terms, conditions, limitations and exclusions of the policy(ies) in current
use by the Company.

This binder may be cancelled by the Insured by surrender of this binder or by written
notice to the Company stating when cancellation will be effective. This binder may be
cancelled by the Company by notice to the Insured in accordance with the policy
conditions. This binder is cancelled when replaced by a policy. If this binder is not
replaced by a policy, the Company is entitled to charge a premium for the binder according
to the Rules and Rates in use by the Company.




                              APPLICABLE IN NEVADA

Any person who refuses to accept a binder which provides coverage of less than
$1,000,000.00 when proof is required: (A) Shall be fined not more than $500.00, and (B) is
liable to the party representing the binder as proof of insurance for actual damages
sustained therefrom.




         * THIS BINDER CANCELS AND REPLACES ALL PREVIOUS BINDERS *
